DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressler (US 5461876) in view of Partin (US 4257239).
Regarding claim 1, 
Referring to Fig. 1, Dressler teaches a heat pump system 15 comprising: a compressor 3; a first, inside heat exchanger 17 (e.g. wherein the air 135 is used to condition an inside [of a building or space], see col 16, lines 59-63); a second, outside heat exchanger 13; a geothermal heat exchanger 11 comprising: a first geothermal loop connection port including a first isolation valve (e.g. one of isolation valves 103, 105-106, wherein the valves form ports to connect or disconnect the geothermal heat exchanger 11 to connect or isolate the heat exchanger from the flow of refrigerant 5); and a second geothermal loop connection port including a second isolation valve (e.g. another of isolation valves 103, 105-106); an expansion device 59, 63; and a refrigerant loop communicating the compressor, the first and second heat exchangers, the geothermal heat exchanger, and the expansion device (see Fig. 1).
Dressler does not teach that geothermal heat exchanger 11 is a refrigerant-to-water heat exchanger.  
Partin, directed to a heat pump with a geothermal source, teaches a geothermal heat exchanger 24 which is a refrigerant-to-water heat exchanger (see Fig. 1, abstract). 
Partin teaches that such an arrangement overcomes the problem wherein the amount of refrigerant coil necessary to obtain sufficient heat transfer directly with a geothermal source makes the use of the direct geothermal heat exchanger too expensive (see col 1, lines 35-42). Partin further teaches that the use of a refrigerant-to-water heat exchanger has many advantages over the direct burial of refrigerant line such as: no aquifer pollution or depletion (e.g. no risk of refrigerant leaking into a geothermal source) or low maintenance requirement (see col 5, lines 37-50). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dressler by Partin with the motivation of overcoming the problem wherein the amount of refrigerant coil necessary to obtain sufficient heat transfer directly with a geothermal source makes the use of the direct geothermal heat exchanger too expensive (see Partin col 1, lines 35-42), or obtaining an advantage such as: no aquifer pollution or depletion (e.g. no risk of refrigerant leaking into a geothermal source) or low maintenance requirement (see Partin col 5, lines 37-50). 
Regarding claim 2,
Dressler teaches wherein the outside heat exchanger 13 is an air source heat exchanger. 
Regarding claim 3,
Dressler teaches wherein the inside heat exchanger 17 is one of an air source heat exchanger and a hydronic heat exchanger (e.g. the heat exchanger 17 exchanges heat with air 135).
Regarding claim 4,
Dressler as modified above teaches wherein the geothermal heat exchanger is one of a coaxial heat exchanger and a brazed plate heat exchanger (see Partin, Figs. 4-5). 
Regarding claim 5,
Dressler as modified above teaches wherein the geothermal heat exchanger is in heat exchange relationship with a water loop geothermal heat source/sink 20 (see Partin, Fig. 1).
Regarding claim 9,
Dressler teaches a hot water 39 heat exchanger 37, the hot water heat exchanger connected to the refrigerant loop and configured to receive refrigerant from an outlet 21 of the compressor. Dressler does not teach that a hot water tank having the heat exchanger, but the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to modify Dressler to comprise a hot water tank in order to store the heated water 39 for later use. 
Regarding claim 16,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim(s) 6, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressler (US 5461876) in view of Partin (US 4257239) and Biedenbach (US 4909312) .
Regarding claim 6,
Dressler teaches wherein the second heat exchanger is located outside a building (e.g. as the second heat exchanger exchanges heat with an ambient air). 
Dressler does not specifically teach wherein the compressor, first heat exchanger, and geothermal heat exchanger are located inside of a building.
Biedenbach, directed to a heat pump and a geothermal heat exchanger, teaches wherein a compressor 254, a first heat exchanger (not labeled), and a geothermal heat exchanger 242 are located inside of a building 10 (see Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify with the motivation of, for example, allowing easier access for repairs, replacements, or modifications to the compressor, first heat exchanger, and geothermal heat exchanger while also protecting said elements from the ambient environment. 
Regarding claims 10-15,
The subject matter of claims 10-15 is directed towards essentially the same subject matter as claims 1-6 and has been addressed in the rejection of claims 1-6.
Regarding claims 17-20
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim(s) 7-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dressler (US 5461876) in view of Partin (US 4257239) and Wilkinson (US 6615602) .
Regarding claims 7-8,
Dressler does not teach wherein the second heat exchanger and the geothermal heat exchanger are both contained in an outdoor cabinet located outside of a building, wherein the outdoor cabinet further includes the compressor.
Wilkinson, directed to a heat pump with supplemental geothermal heat source, teaches wherein a second heat exchanger 130 and the geothermal heat exchanger 250 (see col 11, lines 3-14) are both contained in an outdoor A cabinet 204 located outside of a building E, wherein the outdoor cabinet further includes the compressor 142.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dressler by Wilkinson with the motivation of protecting the second heat exchanger, the geothermal heat exchanger and the compressor from the ambient environment while also not utilizing indoor building space. 
Regarding claims 10-15,
The subject matter of claims 10-15 is directed towards essentially the same subject matter as claims 1-6 and has been addressed in the rejection of claims 1-6.
Regarding claims 17-20, 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763